Citation Nr: 1455424	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
 
 
THE ISSUE
 
Entitlement to service connection for alcohol abuse to include as secondary to post traumatic stress disorder (PTSD).
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart of the U.S.A.
 
 
ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1966 to February 1968.  
 
This case initially came to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In September 2013, the Board remanded the case to the RO for additional development.  
 
At the Veteran's request, the RO scheduled a hearing in this case in May 2013 and, by letter, notified the Veteran of the hearing date.  The Veteran neither appeared at the hearing nor did he seek to have the hearing rescheduled.  The Board will therefore treat his hearing request as withdrawn.  See 38 C.F.R. § 20.704(d) (2014).
 
For the reasons below, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Service connection may be granted if the evidence demonstrates that a current disability is the result of an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Disability compensation benefits are also available if the claimed disability is proximately due to or the result of a separate service-connected disability.  See 38 C.F.R. § 3.310 (2014).  
 
The RO awarded the Veteran service-connected compensation benefits for PTSD in May 2006.  This appeal concerns whether he is entitled to similar benefits for alcohol abuse secondary to PTSD.  While the law generally prohibits the payment of compensation for disabilities resulting from the claimant's abuse of alcohol or drugs, see 38 U.S.C.A. §§ 105(a), 1110, there is a limited exception.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit held that 38 C.F.R. § 3.310 authorizes compensation for an alcohol or drug abuse disability when the claimant's alcohol or drug abuse disability is the secondary result of a separate service-connected disability, such as PTSD.  Id. at 1381.  
 
To determine whether this exception applies to the Veteran's alcohol abuse, the RO arranged for a VA psychiatrist to examine him in November 2011.  According to the report of the examining psychiatrist, "(The appellant's) alcohol abuse is not related to his service connected PTSD.  He started drinking alcohol since he was in [the] Marine Corps."  It is unclear why the examiner considered the timing of the onset of the Veteran's drinking to be incompatible with a relationship between the Veteran's alcohol abuse and PTSD, to include why the timing impacts whether PTSD aggravates that appellant's alcohol abuse.  
 
In support of his claim, the Veteran submitted short letters from a private physician with a practice in internal medicine.  This physician indicated that the Veteran's drinking was a coping mechanism for PTSD, but his letters did not include any further explanation for this opinion.  Relying on the November 2011 VA examination report, the RO denied the secondary service connection claim and the Veteran appealed to the Board.
 
The Board decided that a new examination was needed and remanded the case to the RO for further development.  Specifically, the Board noted that a claim for secondary service connection under 38 C.F.R. § 3.310 may be granted even if the service-connected disability was not the cause of the claimed disability, provided that the service-connected disability aggravated the claimed disability or caused the claimed disability to become worse.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Because the November 2011 VA examiner did not directly address whether the Veteran's PTSD aggravated his alcohol abuse, the Board remanded the case with instructions to arrange a new examination.  The Board instructed the examiner to address whether it is at least as likely as not that the Veteran's alcohol abuse disability is aggravated by his service-connected PTSD.  The examiner was further instructed to revisit the issue of causation - i.e., was the Veteran's alcohol abuse the result of his PTSD? - and to determine the date of the onset of the Veteran's alcohol abuse disability.
 
Pursuant to the Board's remand instructions, the RO arranged for the Veteran to be examined by another VA psychiatrist in April 2014.  The examiner wrote a report, indicating that "[a]lcohol use aggravates or induces" certain PTSD symptoms.  The report indicates that PTSD did not cause the Veteran's alcohol abuse.  According to the examiner, "Despite reported improvement in some PTSD symptoms, Veteran continues to drink as before, thus his alcohol use is not secondary to post traumatic stress disorder and is an independent AXIS I psychiatric diagnosis."  Relying on the April 2014 VA examination report, the RO issued a supplemental statement of the case denying the Veteran's claim.
 
Unfortunately, there is a weakness in the April 2014 VA examination report which makes it necessary to remand the case again.  While the Board appreciates the efforts of the examiner to address the issue of aggravation, the examiner's opinion was that the Veteran's alcoholism aggravates certain PTSD symptoms.  The examiner was asked to provide an opinion on whether the Veteran's PTSD aggravates his alcoholism.  Hence, the April 2014 opinion does not provide the information the Board needs to decide the Veteran's claim.  See Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997).  In Johnston, the claimant sought an increase in compensation for service-connected wrist and abdominal injuries on the grounds that a back disability unrelated to service made these conditions worse.  In rejecting his argument, the Johnston Court explained that secondary service connection is essentially a one-way street:  "Because [38] § 3.310(a) and Allen [v. Brown, 7 Vet. App. 439] require that the service-connected condition be the causative factor, not the acted-upon factor, they are not applicable."  Id.  A second remand is needed to determine whether PTSD aggravated the Veteran's alcohol abuse disability.
 
Finally, the Board's remand instructions required the examiner to determine the date of the onset of the Veteran's alcohol abuse disability.  The April 2014 VA examination report quotes the Veteran as saying that he started drinking when he returned from Vietnam.  But it is not clear from the report when his drinking became so excessive that he abused alcohol to excess.  When the Board issues remand instructions to the RO, it confers upon the Veteran the right to compliance with those instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the examiner should therefore attempt to determine the approximate date of the onset of the Veteran's alcohol abuse disability.
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain and associate with the claims file any records of treatment for the Veteran's PTSD and his claimed alcohol abuse disability since September 2013.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them.  The RO must then (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

2.  After the above development has been completed to the extent possible, the RO must seek an addendum opinion from the psychiatrist who conducted the April 2014 VA examination.  The examining psychiatrist should review the claims file, VBMS file, Virtual VA file, and a copy of this remand.  The psychiatrist must then opine whether the Veteran currently has an alcohol abuse disability, and if so, whether it is at least as likely as not, i.e., is there a 50/50 chance that the disability is due to or the result of the Veteran's service-connected PTSD.  
 
If the psychiatrist does determine that the Veteran has an alcohol abuse disability, the psychiatrist must provide an opinion attempting to determine the approximate date of the onset of the Veteran's alcohol abuse disability.
 
The psychiatrist must also provide an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance that any alcohol abuse disability is aggravated or made permanently worse by the Veteran's service-connected PTSD.  
 
The examiner's opinion must specifically discuss the letters from the Veteran's internal medicine doctor indicating that the Veteran drinks alcohol as a coping mechanism for his PTSD.  A complete rationale should be provided for all opinions expressed.  
 
If the April 2014 examining psychiatrist is unavailable for any reason, the AOJ should arrange a new examination with an equally qualified psychiatrist, who must review all the evidence of record and provide the opinions requested above.

3.   After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

